Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faucheaux et al (‘411) or Hill (‘286).
Per claim 1, Faucheaux et al discloses a sensor streamer (see Fig. 3C) that includes an outer jacket (39) that is elongated in an axial direction and includes an outer jacket surface and an inner jacket surface, a plurality of spacers (30) positioned in the outer jacket at spaced apart locations in the axial direction, where each of the plurality of spacers includes a spacer body having an outer spacer surface, and a locking mechanism (see col. 3, lines 15-21; circumferential ridges 37, 37’ spaced to mate …. with spacer block) that interlocks the outer jacket with at least one of the plurality of spacers.
Similarly, per claim 1, Hill discloses a sensor streamer (see Fig. 2) that includes an outer jacket (61) that is elongated in an axial direction and includes an outer jacket surface and an inner jacket surface, a plurality of bulkheads (53) positioned in the outer .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Stenzel et al (‘858) when taken in view of Faucheaux et al (‘411) or Hill (‘286).
Stenzel et al discloses marine geophysical survey system that includes a vessel (14), a seismic source (18) and a sensor streamer (10) that includes an outer jacket (30), strength members (42), sensors (24) and a plurality of spacers (32).  Stenzel further discloses a method for geophysical prospecting that includes towing the sensor streamer, emitting energy into the body of water and detecting the energy with one of the plurality of sensors.
The difference between independent claims 1, 13 and 18 and Stenzel et al is the claims specify a locking mechanism that interlocks the outer jacket with at least one of the plurality of spacers.

In view of Faucheaux et al or Hill, it would have been obvious to one of ordinary skill in the art to have modified the system and/or method of Stenzel et al by using the locking mechanisms of Faucheaux et al or Hill so as to prevent relative movement between the outer jacket and the spacers.  Claims 1, 13 and 18 are so rejected.
Per claims 10, 17 and 20, see Stenzel et al, Figs. 2 and 3.

Allowable Subject Matter
6.	Claims 2-9, 12, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-9, 12, 14-16 and 20 all include the limitation of a locking mechanism with corresponding recesses in either the outer spacer surface or inner jacket surface which receives a projection or spline from the inner jacket surface or outer spacer .

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl